                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       NORTHERN DIVISION

LISA R. MURPHY,                                                                                         PLAINTIFF
ADC 760343

v.                                        Case No. 3:19-cv-00384-LPR

BRADLEY, et al.                                                                                     DEFENDANTS

                                                        ORDER

           The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.                There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.1

           IT IS THEREFORE ORDERED that:

           1.       Plaintiff Murphy’s Motion to Proceed In Forma Pauperis (Doc. 1) is DENIED.

           2.       Plaintiff’s Motion to Appoint Counsel (Doc. 3) is DENIED as moot.

           3.       Should Plaintiff wish to continue this case, she must submit the statutory filing fee

of $400.00 to the Clerk, noting the above case style and number within ten (10) days of the date

of this Order, together with a motion to reopen the case. Upon receipt of the motion and full

payment, the case will be reopened.

           4.       Plaintiff=s Complaint is DISMISSED without prejudice.

           Dated this 3rd day of February 2020.


                                                                       Lee P. Rudofsky
                                                                       UNITED STATES DISTRICT JUDGE


1
    I do wish to further explain one point. The proposed findings and recommendations state that “[s]hould Plaintiff
     wish to continue this case, she [is] required to submit the statutory filing fee of $400.00 to the Clerk, noting the
     above case style and number within ten (10) days of the date of this Order, together with a motion to reopen the
     case.” (Doc. 4 at 6). Even if the fee is paid, the Complaint fails to state a viable cause of action. Dismissal
     without prejudice results from that defect.
